ARMED SERVICES BOARD OF CONTRACT APPEALS

Petitions of -                                 )
                                               )
Mindseeker, Inc.                               ) ASBCA Nos. 63329-PET, 63330-PET
                                               )
Under Contract Nos. W81K04-18-D-0003           )
                    W81K04-18-D-0004           )

APPEARANCES FOR THE PETITIONER:                    Stephanie D. Wilson, Esq.
                                                   Aleksey R. House, Esq.
                                                    Berenzweig Leonard, LLP
                                                    McLean, VA

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Jason C. Coffey, JA
                                                   Dana J. Chase, Esq.
                                                    Trial Attorneys

                     ORDER PURSUANT TO RULE 1(a)(5)
            DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule 1(a)(5), a request for an order directing the
contracting officers to render decisions on claims submitted April 20, 2022, and April 22,
2022, prior to June 20, and June 21, 2023, respectively. The government has advised that
the final decisions on the claims will be issued by September 12, 2022. We deem this
date reasonable.

       Accordingly, the Board hereby directs the contracting officers to issue a decision
on the contractor’s claims by September 12, 2022.

        This Order completes all necessary action by the Board. If the contracting
officer(s) fails to comply with this Order, such failure will be deemed a decision by the
contracting officer(s) denying the claim(s), and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes Act,
41 U.S.C. §§ 7103(f)(5), or 7104, as appropriate.

       Dated: August 8, 2022


                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
(Signatures continued)                            of Contract Appeals
 I concur                                         I concur



 OWEN C. WILSON                                   DANIEL S. HERZFELD
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA Nos. 63329-PET, 63330-PET,
Petitions of Mindseeker, Inc., rendered in conformance with the Board’s Charter.

       Dated: August 9, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2